DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication filed on 01/10/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claim 1 and added new claims 19-21. Claims 5 and 7-18 were previously cancelled. Claims 1-4, 6, and 19-21 are pending and rejected as follows. 

Response to Amendment
The objections to claims 1 and 6 are maintained. 
The 35 U.S.C. 112(a) rejection of claims 1-4 and 6 is withdrawn in view of the amendments to the claims. 
The 35 U.S.C. 112(b) rejection of claims 1-4 and 6 in the prior office action is withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 112(b) as necessitated by amendment. 
The 35 U.S.C. 101 rejection of claims 1-4 and 6 is maintained, the rejection is reconsidered in view of the amendments to the claims however the amendments are insufficient to overcome the rejection as explained in the rejection below. Applicant’s arguments are moot in view of the revised rejection below addressing the amendments to the claims. 
The 35 U.S.C. 103 rejection of claims 1-4 and 6 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as described herein and Applicant(s) arguments are moot in view of the new grounds of rejection herein. 

Claim Objections
Claims 1 and 6 are objected to because of the following grammatical informalities and/or drafting inconsistencies that do not rise to the level of a 112(b) rejection but still require appropriate correction: 
Claim 1 recites “using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of subscribed recognition artifacts by order of expected impact on the determined aspect of employee ROI” however Examiner recommends --using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of subscribed recognition artifacts by order of expected impact on the determined targeted aspect of employee ROI-- be recited consistent with the other language in the claim. 
Claim 1 recites “Predicting which a recognition artifact…” however Examiner recommends --Predicting which [[a]] recognition artifact -- be recited. 
Claim 6 similarly recites “further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program.” However Examiner recommends -- further comprising providing an estimate of the impact on the determined targeted aspect of employee ROI of implementing a prescribed recognition program.-- be recited consistent with the other language in the claim.
Claim 20 recites “further comprising receiving selection of an intangible recognition artifact and executing instructions to cause an audio device of an employer announcement system to produce and audible announcement.” However Examiner recommends --further comprising receiving selection of an intangible recognition artifact and executing instructions to cause an audio device of an employer announcement system to produce an audible announcement.—be recited. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “further comprising receiving selection of an intangible recognition artifact and executing instructions to cause an audio device of an employer announcement system to produce and audible announcement.” However, the disclosure does not provide sufficient written description support for the claimed limitation. Finding that although the Specification recites that intangible artifacts may include audible announcements (Spec: [0052]: Representative examples of intangible artifacts include audible announcements provided over an employer announcement system or at an employer social function) and the use of audio devices and announcement systems generally is known, this is insufficient to provide written description support for the specific subject matter claimed because the disclosure fails to describe “how” such a selection of a specific intangible artifact (e.g. by an employer or the system as a result of the ROI analysis) is translated into a resulting audible announcement, i.e. whether the audible announcement is generated by retrieving matching audio clips for a selected artifact, e.g. the corresponding audio clip for a selected congratulations announcement, is spoken over a PA system by a user, or is generated by some other means (MPEP 2161.01(I): “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.”). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining…the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees” however there is insufficient antecedent basis for “the list of acceptable recognition artifacts” in the claim. For the purpose of examination, the claimed limitation is interpreted as reciting --the list of subscribed recognition artifacts-- consistent with the context of the claim. 
Claim 1 recites “using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of subscribed recognition artifacts by order of expected impact on the determined aspect of employee ROI;” however it is unclear if or how “one or more machine learning algorithms” relates to antecedently recited “creating a set of associations between the workforce data and the recognition program usage data using a machine learning algorithm operating on the server for the targeted aspect of employee ROI selected by the employer;”. For the purpose of examination, Examiner interprets the “creating” and “using” to be performed using the same “one or more machine learning algorithms”. 
Claim 1 recites “predicting which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization based on the output of the artificial intelligence subsystem and incorporating the time delta function to reduce weight over time of past recognition events;” however there is insufficient antecedent basis for “the output”, for the purpose of examination the claim is interpreted as reciting “an output”. 
Claim 4 recites “wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.” However there is insufficient antecedent basis for “the step of determining a list of available recognition artifacts”. For the purpose of examination, Examiner interprets and recommends the claim recite -- wherein the step of determining a list ofsubscribed recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.--consistent with parent claim 1.  
Claims 2-4, 6, and 19-21 are rejected under 112(b) by virtue of their dependency on rejected parent claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method for predicting recognition artifacts, e.g. awards or gifts, that have the maximum effect on employee ROI, e.g. performance, based on correlations with The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-4, 6, and 19-21).
Step 2A – Prong 1: Claims 1-4, 6, and 19-21 are found to recite limitations that set forth the abstract idea(s), namely in independent claim 1:
Providing…a list of available recognition artifacts to an employer for selection fro inclusion in an employee recognition program;
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider…the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees; 
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects…; 
retrieving workforce data related to a plurality of employees within an organization from … workforce information containing human resources information system (HRIS) data, management structure and organizational performance metrics; 
obtaining recognition program usage data relating to the plurality of employees within the organization from …historical data identifying employees recognized in the past using a recognition program, including mode of recognition data, monetary data and reasons for recognition; 
creating a set of associations between the workforce data and the recognition program usage data…for the targeted aspect of employee ROI selected by the employer; 
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI;
engineering a plurality of engineered features capturing recognition traits of each of the plurality of employees within the organization; (Examiner finds that the BRI of “engineering” features is the specifying or selection of such features/data values, e.g. those and establishes associated metrics. ; [0060]: According to some embodiments, a filtering process may be applied so as to separate strong recognition effects signals from weak ones. The filtering process may involve the application of a plurality of statistical tests to eliminate less-relevant information)
…thereby capturing [and storing] relationships between past recognition events and HRIS data for the plurality of employees within the organization;  Page 33 of 39Docket No. 23274.47
using the plurality of engineered features …to rank the list of subscribed recognition artifacts by order of expected impact on the determined aspect of employee ROI; 
incorporating a time delta function giving weight to a time span over which memory of past recognition transactions impact employee ROI for a given employee; (which is found under broadest reasonable interpretation to include using historical data weighted based on time, i.e. age/recency)
predicting which recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization based on the output [of the model] and incorporating the time delta function to reduce weight over time of past recognition events;
notifying the employer of the predicted recognition artifact. (Examiner finds that under the BRI of method claim 1, the “notifying” includes any and all means of “notifying” the employer of the results of the prediction and does not recite or require any hardware means for performing the claimed limitation and thus the high-level recitation of “notifying” is found to still recite an abstract idea including a method of organizing human activity, e.g. including management of an interaction between people, and/or a mental process as the “notifying” includes at least the providing of an opinion or conveying of rules or 
Dependent claims 2-4, 6, and 19-21 recite the same or similar abstract idea(s) as independent claim 1 and further recite additional analyses or particular data types analyzed as part of the abstract idea(s) including:
In claim 2: wherein the organization comprises all employees of an employer.  
In claim 3: wherein the organization comprises a sub-group of fewer than all employees of an employer. 
In claim 4: wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.  
In claim 6: further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program.  
In claim 19: further comprising receiving selection of a tangible recognition artifact
In claim 20: further comprising receiving selection of an intangible recognition artifact
In claim 21: [using a plurality of models to] process in parallel separate aspects of maximizing employee ROI … generates a ranking of recognition categories maintained separately to permit comparative consideration of each aspect of maximizing employee ROI. (Finding that the BRI of the claim is merely performing multiple mathematical calculations/“processing” using respective models for each aspect of ROI such that separate recognition category rankings are generated for each ROI) (e.g. Spec: [0010]: whereby each ROI aspect has a separate ranking of the recognition categories.; [0065])
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed elements directed to predicting which recognition artifact will have a maximal effect on a targeted aspect of employee ROI based on correlations of workforce data of a particular employee and past recognition program usage are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims clearly recite steps for data observations, evaluations (e.g. mathematical calculations), judgements and/or opinions capable of being performed mentally and/or with the aid of pen and paper, e.g. “providing” a list of information, “determining” data, “creating” associations, “creating” ranked categories, “engineering” features/variables, “capturing” relationships, “using” the features/variables to “rank[ing]” artifacts, “incorporating” a time delta function to give weight to recent data values, “predicting” an artifact having maximal effect, “notifying” employers of the prediction result, “identifying” data (claim 4), “estimating” data (claim 6), “selecting” artifacts (claims 19-20), and performing parallel “processing”/ multiple “calculations” using mathematical models (claim 21); and 
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite making predictions using mathematical models [implemented by the artificial intelligence subsystem(s)] (Spec: [0049];[0069]) and using a “time delta function” to weight data for use in the analysis/prediction based on age of the data (Spec: [0068]).
Step 2A – Prong 2: Claims 1-4, 6, and 19-21 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“providing, from a store of available recognition artifacts maintained on a network- connected server, …” (claim 1), however the aforementioned element(s) at most amount 
“determining…by receipt of electronic inputs from a computer system operated by the employer” (claim 1) and “the list of ROI aspects being maintained on the server and dynamically displayed to the employer and for selection among by the employer” (claim 1), however the aforementioned elements merely amount to display and selection/input of data via a generic computer which is found to be merely the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and/or merely insignificant extra-solution activity, e.g. data gathering activity, (MPEP 2106.05(g)) and thus fails to integrate the abstract idea into a practical application; 
 “retrieving workforce data related to a plurality of employees within an organization from a database on the server of workforce information containing human resources information system (HRIS) data” (claim 1) and “obtaining recognition program usage data relating to the plurality of employees within the organization from a database of historical data identifying employees recognized in the past using a recognition program” (claim 1) however the aforementioned retrieval of data from “a database on the server” for use in the data analysis, e.g. associations and prediction(s), is merely the applying of the abstract idea on a general purpose computer, e.g. storage of data in general purpose computer memory (e.g. Fig. 1), (MPEP 2106.05(f)) and/or merely part of insignificant extra-solution activity, e.g. pre-solution data collection, (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
 “storing the plurality of engineered features in an engineered feature database, thereby capturing and storing relationships between past recognition events and HRIS data for the plurality of employees within the organization” (claim 1), however the aforementioned “storing” of the engineered features, i.e. data input/variables, in an “engineered feature database” for use in the data analysis, e.g. associations and prediction(s), is merely the applying of the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or 
“creating…using a machine learning algorithm operating on the server …” (claim 1),  “using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI” (claim 1) and “predicting…based on the output of the artificial intelligence subsystem…” (claim 1), however the aforementioned use of an AI subsystem and machine learning algorithm(s) implemented by a server to perform the step(s) of the analysis is found to merely amount to the use of a pre-trained generic machine learning algorithm as a tool to apply the abstract idea on a general purpose computer/server (MPEP 2106.05(f)) and/or is merely an attempt to limit the abstract idea of predicting recognition artifacts that maximize employee ROI to a particular technological environment/field of use of making predictions using pre-trained machine learning algorithms of an AI subsystem, e.g. computer programming module/engine, (MPEP 2106.05(h)) and therefore the aforementioned elements fail to integrate the recited abstract idea into a practical application;
“executing instructions to cause a tangible recognition artifact to be printed on site of the employer for distribution using a printer at the site of the employer.”  (claim 19) and “executing instructions to cause an audio device of an employer announcement system to produce and audible announcement.” (claim 20), however the aforementioned elements of distributing/outputting the selected artifact via a printer or an audio device of an announcement system is merely an attempt at limiting the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h):  Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags). ) and/or is merely insignificant extra-solution activity, e.g. insignificant data output or application (MPEP 2106.05(g):” An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”,(3):  “- insignificant application: ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.), and thus the aforementioned elements of using a printer or audio device/announcement system to output the selected artifact is insufficient to integrate the recited abstract idea into a practical application; 
“wherein the server comprises a plurality of artificial intelligence subsystems configured to process in parallel separate aspects of maximizing employee ROI whereby the server generates a ranking of recognition categories maintained separately to permit comparative consideration of each aspect of maximizing employee ROI.” (bold emphasis added) (claim 21), however the aforementioned elements of performing the steps by “the server” including “comprises a plurality of AI subsystems configured to process” the aspects in parallel is merely the high level recitation of generic computer structure used to “apply” the abstract idea, i.e. separately processing/calculating the ranking of recognition categories for each aspect of ROI, on a general purpose computer (MPEP 2106.05(f)) and/or is merely the attempt at limiting the abstract idea to a particular technological environment/field of use of using “artificial intelligence subsystems” to perform the prediction/ranking analysis (MPEP 2106.05(h)) and therefore fails to integrate the recited abstract idea into a practical application; 
Examiner finds that the method claims fail to recite any particular additional elements, e.g. computer structure, for performing the steps of “creating”, “engineering”, “incorporating”, “predicting”, or “notifying”, which recite abstract idea(s) as identified above, however for the purpose of examination, Examiner notes that even assuming arguendo that the recited limitations require implementation by a computer such generic structure (e.g. Spec: at least [0033]-[0038] and Fig. 1) at most amounts to “applying” the abstract idea on a general 
Step 2B: Claims 1-4, 6, and 19-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea (MPEP 2106.05(f)) in a technological environment including attempting to limit the abstract idea to a particular field of use (MPEP 2106.05(h)) and performs insignificant extra-solution activity, e.g. data gathering or output, as indicated above, such insignificant extra-solution activity further found under step 2B to be merely well-understood, routine, and conventional activit(ies) as evidenced by at least MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document), Greenlee et al. US 20040230484 A11, Karas et al. US 20030036956 A12, and Mann et al. US20020019765A13. Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to predicting recognition artifacts, e.g. awards or gift items, that have a maximum effect on employee ROI, e.g. performance or retention. 
	Claims 1-4, 6, and 19-21 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Otto et al. US 20090138342 A1 (hereinafter “Otto”) in view of
Qamar et al. US 20150269244 A1 (hereinafter “Qamar”), in further view of 
Wu et al. US 20100169160 A1 (hereinafter “Wu”), in further view of
Boss et al. US 20190012167 A1 (hereinafter “Boss”), in further view of
Creighton et al. US 20160239807 A1 (hereinafter “Creighton”). 
Claim 1, 
Otto teaches: A method for maximizing employee return on investment (ROI) using a recognition program in which a plurality of recognition artifacts are available and ranked according to impact on a selected aspect of employee ROI, comprising: 
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider…the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts4 for delivery to employees; (Otto: describing compensation(s) are provided by employers, including from a catalog of goods or services including as negotiated by the employer with a vendor, see: Fig. 4; [0113] The output of a compensation function is a compensation which can take any of the forms described above. Thus, an output of a compensation function can be a monetary value, a number of points, or a good or service (e.g., a baseball hat).; [0114]; [0241] In a further embodiment, incentives are provided or subsidized by one or more third parties, including, for example, third party sponsors. For example, a vendor supplying an item in an upsell offer; [0096]: The compensation could also be paid via a coupon mechanism, such as by giving the employee a receipt, coupon or check which can later be exchanged for money, goods or services (e.g., admission to a movie theater).; [0052]: Compensation may be provided in monetary form, or non-monetary form (e.g., points exchangeable or otherwise redeemable for any of a number of particular products, or as recognition for an employee's performance). ; [0106] Compensation in the form of goods and services may also be provided in exchange for particular behaviors, independent of a points system. For example, an employee could be compensated with time off (e.g., a two-hour lunch break) for successfully completing the sale of a valuable upsell, such as where a customer agrees to purchase rustproofing as an upsell to the purchase of a new automobile. Other examples include entering an employee who offers 1000 upsells into a lottery for an expenses-paid trip to Hawaii, or rewarding employees with coupons or other discounts on goods and services. Compensation in the form of goods and services may be provided using any of the compensation methods of payment discussed above.; [0065]: Alternatively, as indicated by records 86F and 86H, more than one upsell can be associated with the same compensations (e.g., the compensation for offering both of upsells UP-702356 and UP-576452 is a lottery ticket). ; [0102] In one embodiment, employees are able to convert earned points into money, goods or services using a trade-in system. For example, an employee may be  The goods or services available for purchase, and the number of points required to purchase those goods or services, may be defined by a catalog, or by a goal database such as database 74 in FIG. 6. The use of points as compensation can be beneficial to employers because it allows employers to encourage their employees to spend their compensation in certain ways. For example, employees could be given the option to trade 10,000 points in exchange for tuition for a computer-training class that would provide the employees with additional work-related skills. The use of points could also allow employers to effectively increase the value of the compensation they provide, thus providing an edge compared to their competitors. For example, an employer could negotiate for reduced-price movie tickets with a movie theater, and then give its employees the option to trade 1000 points for a free movie ticket, thereby enabling the employer to provide extra value to its employees. ; [0130]: In one embodiment, employees earn compensation in the form of points, which are a form of alternate currency which may be exchanged for prizes (e.g., movie tickets, food or clothing). ; [0110] For another example, an employee who likes to listen to music may prefer to receive vouchers for compact disks as personalized compensation, while a second employee who likes to play basketball may prefer to receive a discount on a new pair of basketball shoes as personalized compensation. In a further embodiment, an employee may be permitted to select his own form of personalized compensation via, for example, actuations of input device 30A, 30B, 30C. For example, an employee may be permitted to select one of the goals in goal database 74.; [0196] In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields,; [0265] Incentive Database-stores information about available incentives; [0266] Incentive Display Database-stores information about how to display incentives; [0267] Incentive Recognition Database-stores information about different types of Employee recognition; [0268] Incentive Value Database-stores information about the monetary value of incentives ; Compensation may be provided in monetary form, or non-monetary form (e.g., points exchangeable or otherwise redeemable for any of a number of particular products, or as recognition for an employee's performance).; [0177]:  Incentive 312 is analogous to the compensation method for an employee discussed infra. )
determining a targeted aspect of employee ROI to be maximized through employee recognition …([0181] In one embodiment, data 324 regarding operation of the business entity is stored in the memory unit and the processor uses the data to generate or modify the incentive as further described infra. In another embodiment, the processor generates, using data 324 and AIP 310, desired outcome 326 for the first business entity and uses the desired outcome as part of generating or modifying the incentive. The desired outcome could be optimization of one or any combination of the factors, described supra and infra, related to operation of a business entity, for example, maximizing check size or profit, or reducing inventory loss. Data 324 can be related to any of the factors, noted supra and infra, related to operation of a business entity.; [0186] In general, system 300, and in particular, the processor using the AI program, operates to use artificial intelligence, for example, a generic algorithm, to inform or make the decisions discussed in the descriptions for FIGS. 1 through 14. In one embodiment, system 300 uses one or all of data 324, 328, or 330, to generate the incentive to attain or maximize an objective of the business entity, for example, desired outcome 326.; [0187] In one embodiment, the incentive also is generated to attain or maximize an objective for the at least one employee, for example, desired outcome 332.; [0189] The system can determine the compensation structure, and hence the hoped for compliance of the employee with the desired operation, to optimize a parameter associated with operation of the business entity; [0196] “In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields, including, but not limited to, optimizing or maximizing revenues, profits, item counts, average check, market basket contents, marketing offer acceptance, store visitation or other frequency measures, or improving or optimizing speed of service, inventory levels, turns, yield, waste, or enhancing or optimizing customer loyalty or use of kiosks or internet or other POS devices, or use of off peak or other coupons or acceptance of upsell or other marketing offers, or reduction or optimization of any customer or cashier or any other person's gaming, fishing, or any other undesirable action or activities and/or failures to act when desired, or minimizing or optimizing any dilution or diversion of sales, profits, average check, or minimizing or optimizing use of discounts and other promotions so as to maximize or optimize any of the foregoing desired actions, outcomes or other desired benefits, or any combination of minimizing undesired results while maximizing or optimizing any one or more of any desired results. In one embodiment, the processor uses the AIP to perform some or all of the determinations noted supra.”, in other words Otto describes the desired, i.e. “targeted”, outcome or objective relates to employee performance; [0215] –[0216])
retrieving workforce data related to a plurality of employees within an organization from a database on the server of workforce information containing human resources information system (HRIS) data,… organizational performance metrics; (Otto: [0253] Employee Database-stores employee data ; [0254] Employee class Database-stores classification data for employees;  [0070] Referring to FIG. 5, an exemplary embodiment of employee database 72 is represented by a table for storing information about employees. For each employee, employee database 72 includes an employee identifier field 90 for storing an employee identifier that uniquely identifies an employee, an employee name field 92 for storing the employee's name, a cumulative compensation field 94 for storing a cumulative amount of compensation earned by the employee, an average sales per hour field 96 for storing the average number of sales transactions per hour by the employee, and a preferred output strategy field 98 for storing an output  At step 236, computer 22 determines a compensation based on the employee, possibly by using the employee identifier as an index into employee database 72 (e.g., if the employee is a new hire, he could receive double the normal compensation stored in compensation database 70 until he earns his first goal, thereby helping to encourage him to learn the system while he is being trained).; [0165]: At step 226, computer 22 determines a goal, possibly by accessing information stored in employee database 72 and goal database 74 (e.g., preferred output strategy field 98 of employee database 72 indicates that Jeff Lee, employee no. EMP-205-082345, prefers to have his compensation information output as cumulative points relative to goal G-23408, and goal database 74 indicates that goal G-23408 is a Chicago Bulls mini-basketball which requires a total of 1800 point; [0063]: Data storage device 62 stores a program 68 which includes instructions executed by processor 60, and also stores data structures including a compensation database 70, an employee database 72 and a goal database 74, each accessible to processor 60.; [0239] In another embodiment, in an effort to further enhance generating or modifying incentives or presentation of incentives, or to otherwise improve one or more aspects of the present invention, the invention may access certain information from existing systems, including… labor management or scheduling systems… corporate or store or location financial information, including, for example, profit and loss information, inventory data, performance metrics, for example, speed of service data,; [0117] In one embodiment, computer 22 uses an artificial intelligence program (AIP) or a generic algorithm to determine a compensation method. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method.; [0118]; [0169] In one embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to prevent manipulation by the employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method, to modify the compensation method, to determine a presentation of compensation information, or to modify the presentation of compensation information so as to minimize employee manipulation.; [0140]: Alternatively, the output strategy for an employee may be adjusted based on a success rate of another employee or a group of employees, or by another operational parameter, such as inventory reduction.; [0212] In one embodiment, step 428 stores, in the memory unit, historical data regarding performance of the at least one employee, the historical data including: previous compliance of the at least one employee with respect to presenting previous upsell offers; or financial considerations, with respect to the first business entity, of upsell offers previously available for presentation by the at least one employee and determining the presentation includes using the historical data to determine the presentation.; [0199])
obtaining recognition program usage data relating to the plurality of employees within the organization from a database of historical data identifying employees recognized in the past using a recognition program, including mode of recognition data, monetary data and reasons for recognition5; (Fig. 5: “94”; [0112]: Other inputs to the compensation function may include other variables, such as the time of day, day of week, upsell item and historical data relating to paid compensations.; [0134] In one embodiment, compensation information is output to an employee using one of a plurality of different strategies which is selected by computer 22 based upon a selection criteria. …Other selection criteria which can be used by computer 22 (or by a manager) to select the strategy for outputting the compensation information to an employee include  and the success or failure rate of previous output strategies.; [0169] In one embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to prevent manipulation by the employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method, to modify the compensation method, to determine a presentation of compensation information, or to modify the presentation of compensation information so as to minimize employee manipulation.; [0012] In one embodiment, the memory unit stores historical data regarding upsell offers, the historical data including acceptance rates of previous upsell offers; or financial considerations, with respect to the first business entity, of previous upsell offers and the processor is for generating the incentive using the historical data or for modifying, using the AIP and the historical data, the incentive. In another embodiment, the memory unit stores historical data regarding performance of the at least one employee, the historical data including previous compliance of the at least one employee with respect to presenting previous upsell offers; or financial considerations, with respect to the first business entity, of upsell offers previously available for presentation by the at least one employee, and the processor is for generating the incentive using the historical data or for modifying, using the AIP and the historical data, the incentive. ; [0128] The compensation information can also be output to the employee as a past compensation which has already been earned by an employee.; [0139] In another embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine how and when to modify a compensation method. For example, computer 22 monitors a result of outputting the compensation information to an employee using a first strategy, and then, using the AIP or the generic algorithm, adjusts the strategy based upon the monitored result, thereby using feedback to determine the adjusted strategy.; [0118]: For example, the computer determines or receives information relating to the success rates of certain compensation methods,; [0198] In one embodiment, memory element 304  regarding execution and results of a desired behavior. Information 340 can include histories for any or all of the considerations discussed supra, for example, historical acceptance rates for previously presented upsells, and historical performance of individual employees or groups or employees, such as compliance with presenting upsell offers or upsell success rates for an employee. The processor uses program 310 to modify the incentive according to information 340. [0212] In one embodiment, step 428 stores, in the memory unit, historical data regarding performance of the at least one employee, the historical data including: previous compliance of the at least one employee with respect to presenting previous upsell offers; [0118] In another embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine how and when to modify a compensation method. The feedback can be with respect to any of the compensation factors and means discussed supra. For example, the computer determines or receives information relating to the success rates of certain compensation methods, for example, correlating success with how an incentive to the employee is presented, how an employee executes an upsell, the success rate of upsells, or the relationship with operational factors such as check size or profit margin. The computer then uses this feedback information along with the feedback algorithm to determine how to modify the compensation method in the future. ; [0183] In one embodiment, data 330 includes, but is not limited to: data regarding previous compliance of the at least one employee with respect to presenting previous upsell offers; or data regarding financial considerations, with respect to the business entity, of upsell offers previously available for presentation by the at least one employee. The compliance data can include, but is not limited to, a percentage of upsells actually presented by the employee with respect to a number of upsells that were available for the employee to present or the acceptance rate of upsells presented by the employee.  ; [0085] The compensation associated with an upsell, as determined by computer 22 at step 14, may be earned by an employee for a number of possible reasons. In one embodiment, computer 22 determines an amount of compensation which depends upon one or more behaviors performed by an employee which are associated with the upsell. The compensation can depend upon whether a particular behavior was performed (or not performed), and can also depend on the degree to which the behavior was correctly performed. By providing this compensation, computer system 20 tends to motivate the employee to perform (or not to perform) the behavior. For example, an amount of compensation may be determined based on whether an employee offered an upsell to a customer, and may be adjusted based upon the degree to which the employee correctly offered the upsell (i.e., based upon how the upsell was offered). Thus, a first amount of compensation may be determined if the employee makes an offer for an upsell, and a second, higher amount of compensation may be determined if the employee used the words suggested in a prompt to make the offer. For example, an employee may receive 10 points for conforming the offer exactly or nearly-exactly to the wording in a prompt.)
creating … associations between the workforce data and the recognition program usage data using a machine learning algorithm operating on the server for the targeted aspect of employee ROI selected by the employer; ( [0186] In general, system 300, and in particular, the processor using the AI program, operates to use artificial intelligence, for example, a generic algorithm, to inform or make the decisions discussed in the descriptions for FIGS. 1 through 14. In one embodiment, system 300 uses one or all of data 324, 328, or 330, to generate the incentive to attain or maximize an objective of the business entity, for example, desired outcome 326; [0012]; [0118] In another embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine how and when to modify a compensation method. The feedback can be with respect to any of the compensation factors and means discussed supra. For example, the computer determines or receives information relating to the success rates of certain compensation methods, for example, correlating success with how an incentive to the employee is presented, how an employee executes an upsell, the success rate of upsells, or the relationship with operational factors such as check size or profit margin. The computer then uses this feedback information along with the feedback algorithm to determine how to modify the compensation method in the future.; [0119] In another example of using a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to modify a compensation method, computer 22 may monitor a rate at which an employee makes upsell offers (i.e., the "offering rate"), or a rate at which customers accept the upsell offers (i.e., the "customer acceptance rate"). If the offering rate or customer acceptance rate is too low (e.g., falls below a threshold), computer 22 may determine that the compensation being offered is too low to sufficiently motivate the employee, and may increase the compensation being offered. Conversely, computer 22 may monitor the offering rate or customer acceptance rate to establish a baseline, and may decrease the amount of compensation being offered until detecting that the offering rate or customer acceptance rate begins to decrease.; [0138] In one embodiment, computer 22 uses an AIP or a generic algorithm to determine how to output compensation information to an employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra with respect to outputting the compensation information, such as historical data regarding employee performance with respect to the output, correlation of the output with upsell offers, for example, success rates for the upsells, and correlation of the output with operational parameters for the business entity, for example, profit associated with upsells, to determine an optimal method of outputting compensation information. ; [0139] For example, while outputting cumulative compensation information relative to a goal to an employee, computer 22 may monitor the success rate of this output strategy (e.g., by examining transaction records from the employee's POS terminal to determine the percentage of transactions wherein a customer accepts the employee's upsell offer). If this output strategy is unsuccessful (e.g., if the calculated percentage is low, such as less than 10%), computer 22 may adjust the output strategy (e.g., by switching to an output strategy of outputting incremental compensation information). This modification can then be repeated based on a result of the adjusted strategy. ; [0140] In a more detailed example of using a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to adjust the output strategy, an employee operating a POS terminal indicates that his goal is to earn the 1000 points needed for a pair of free movie tickets, and compensation information is output to the employee as cumulative compensation relative to this goal. However, computer 22 determines that the employee does not seem to be well motivated since his customers are accepting upsells in only 10% of his transactions, 
creating recognition categories [based on] the order of impact the recognition categories exert on the targeted aspect of employee ROI; (Otto: [0240] For example, when using an Al based system, such as disclosed in commonly-owned U.S. patent application Ser. No. 11/983,679: "METHOD AND SYSTEM FOR GENERATING, SELECTING, AND RUNNING EXECUTABLES IN A BUSINESS SYSTEM UTILIZING A COMBINATION OF USER DEFINED RULES AND ARTIFICIAL INTELLIGENCE," inventors Otto et al., filed Nov. 9, 2007," one location may discover or otherwise determine that a certain type or class of incentive or presentation is particularly effective. By sharing such information among other locations, for example, similar locations, the present invention can begin to make use of the same or similar incentives, offers or benefits in other generally similar locations or with other similar employees, types of employees, customers, or classifications of customers so as to improve the performance of one or more other such locations or all locations. In this fashion, the present invention can learn which incentives and presentation of incentives more quickly or generally achieve the desired results or improve trends towards such results. Likewise, the present invention can more quickly determine which incentives or presentations do not yield the desired results or determine how long such offers, incentives or benefits are required to achieve the desired results.; [0069]: For example, the employees at a first store may respond more favorably to a points-based compensation method while the employees at a second store may respond more favorably to cash-based compensations. These options could apply to individual employees, groups of employees, individual stores, groups of stores, etc. Further, certain attributes relating to individuals or to stores may be identified as being significant in affecting employee behavior compliance rates. Accordingly, the database may store these attributes, which may affect compensations offered to employees, either individually or collectively.)
Page 33 of 39Docket No. 23274.47using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to [determine from the subscribed recognition artifacts an artifact that impacts] …the determined aspect of employee ROI; ([0196] In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields,; [0219] In one embodiment, the present invention employs any, all, or none of the following considerations as part of generating or modifying incentives or presentation of incentives, for example, by adding programming logic, self-learning, and self-adaptation as noted supra: …[0235] 16. One or more genetic algorithms or other Al based rules or determination methods ; [0215]: by adding programming logic, self-learning, and self-adaptation to generate or modify a desired transaction or incentive, with respect to determine an incentive for motivating a desired behavior by an employee. The present invention can use any, all, or none of the following considerations as part of determining an incentive for motivating a desired behavior by an employee, for example, by adding programming logic, self-learning, and self-adaptation ; [0167]: In method 240, feedback is used to modify the second compensation based upon information about a result of the first upsell.; [0138] In one embodiment, computer 22 uses an AIP or a generic algorithm to determine how to output compensation information to an employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra with respect to outputting the compensation information, such as historical data regarding employee performance with respect to the output, correlation of the output with upsell offers, for example, success rates for the upsells, and correlation of the output with operational parameters for the business entity, for example, profit associated with upsells, to determine an optimal method of outputting compensation information. ;[0140]; [0142]- [0143] Computer system 20 can also be used to output additional information to an employee in addition to the compensation information. In one embodiment, the information output to an employee can include a comment, criticism, suggestion, or encouragement from a manager, or from another employee …In one embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine the additional the system may be a self-tuning system that adjusts one or more variables itself to maximize performance.; [0192] In one embodiment, the system determines compensation, or incentive, strategies, for example, a total compensation structure based on past performance of an employee to maximize the performance of that employee. …In another embodiment, the processor uses the AIP to make some or all of the determinations noted supra.)
[determine] which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization based on the output of the artificial intelligence subsystem… ([0196] In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields,; [0138];[0139]-[0140] In response, using the feedback algorithm, computer 22 selects a new output strategy such as displaying the employee's cumulative compensation relative to other employees. This strategy proves to be more effective, as the employee's success rate increases to 30%, or the profits increase sufficiently. In this example, feedback is used to adjust the output strategy for outputting compensation information to an employee based upon a success rate of that employee or the profits associated with accepted upsells.;  [0071] Preferred output strategy field 98 may be included in embodiments of the invention wherein an employee, manager, or computer 22 can select which output strategy will be used for a particular employee…In one embodiment, the preferred output strategy is determined by computer 22 based upon feedback information, as further described below. Employee database 72 could have another field indicating how a preferred output strategy was selected for each employee (e.g., by the employee, his manager or computer 22). … In another embodiment, the system may test multiple output strategies to determine which strategy is most effective in ensuring employee behavior compliance.; [0110] In one embodiment, different employees receive different compensation for performing the same behavior, thus providing a personalized compensation system. The personalized compensation can be used as a training tool directed to a particular employee, as a way to vary the compensation rates among employees based on factors such as years of service, or to provide compensation in a form which maximizes its value to a particular employee.; [0136]: The adjustments may be made manually by a manager or another system administrator (either within the establishment or remotely at a central location), or the system may be a self-tuning system that adjusts one or more variables itself to maximize performance.; [0186] In general, system 300, and in particular, the processor using the AI program, operates to use artificial intelligence, for example, a generic algorithm, to inform or make the decisions discussed in the descriptions for FIGS. 1 through 14. In one embodiment, system 300 uses one or all of data 324, 328, or 330, to generate the incentive to attain or maximize an objective of the business entity, for example, desired outcome 326; [0187] In one embodiment, the incentive also is generated to attain or maximize an objective for the at least one employee, for example, desired outcome 332.; [0192] In one embodiment, the system determines compensation, or incentive, strategies, for example, a total compensation structure based on past performance of an employee to maximize the performance of that employee. …In another embodiment, the processor uses the AIP to make some or all of the determinations noted supra.; [0167] Referring to FIG. 12, a method 240 for motivating an employee to perform a behavior related to an upsell includes using an AIP or a generic algorithm to determine or modify a compensation to be provided to the employee; [0215]: by adding programming logic, self-learning, and self-adaptation to generate or modify a desired transaction or incentive, with respect to determine an incentive for motivating a desired behavior by an employee. The present invention can use any, all, or none of the following considerations as part of determining an incentive for motivating a desired behavior by an employee, for example, by adding programming logic, self-learning, and self-adaptation as noted supra)
Notifying the employer of the predicted recognition artifact (Otto: [0122] Once a compensation associated with an upsell is determined at step 14, computer 22 outputs but may also be output to another person or people, such as the employee's manager or co-workers.; [0097] If the compensation earned by an employee is in the form of recognition, the employee's manager may be prompted to recognize the employee (e.g., in real-time or close to real-time with respect to the employee's behavior, or at a convenient time such as the end of a shift or a slow period).)
Otto fails to clearly describe: 
Providing, from a store of available recognition artifacts maintained on a network-connected server, a list of available recognition artifacts to an employer for selection for inclusion in an employee recognition program;
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider operating the server by receipt of electronic inputs from a computer system operated by the employer, the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees; (bold emphasis added)
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects, the list of ROI aspects being maintained on the server and dynamically displayed to the employer and for selection among by the employer ;(bold emphasis added)
Although Otto clearly describes determining a desired outcome/objective, based on the available data, to be maximized by use of optimized compensation/incentive (at least [0181]; [0187]), Otto fails to clearly articulate determining the desired ROI “from a list of available” ROI aspects based on employer selection; 
retrieving workforce data related to a plurality of employees within an organization from a database on the server of workforce information containing human resources information system (HRIS) data, management structure and organizational performance metrics; (bold emphasis added)
Although Otto clearly describes using a plurality of stored employee or operational or performance data [0070], including team data [0261]-[0262], [0070]: These other types of information could include transaction information, payment identifiers, team information, and success rates achieved by each employee for upsells., to perform the historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method.; [0118];), Otto fails to clearly articulate the workforce data includes “management structure” data
creating a set of associations between the workforce data and the recognition program usage data using a machine learning algorithm operating on the server for the targeted aspect of employee ROI selected by the employer; (bold emphasis added)
Although Otto describes correlating performance data, e.g. rate of upsells or compliance by the employee, with implemented compensation/incentive strategies to determine success as described above, Otto fails to clearly recite creating “a set” of the associations 
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added) 
Although Otto describes determining types or classes of incentives that are particularly effective, including identifying compensation types, e.g. points based, that employees respond to more favorably ([0240]; [0069]), Otto fails to clearly teach ranking the categories
engineering a plurality of engineered features capturing recognition traits of each of the plurality of employees within the organization; 
Although Otto describes utilizing available data and factors associated with the employees to learn incentives and presentation of incentives that achieve a desired result based on various parameters and historical data ([0240] ; [0190]; [0142]), Otto fails to clearly describe “engineering” features capturing recognition traits
storing the plurality of engineered features in an engineered feature database, thereby capturing and storing relationships between past recognition events and HRIS data for the plurality of employees within the organization;  
using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of subscribed recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added)
Although Otto describes using an AI system to select the best incentive/compensation strategy that maximizes the desired outcome, e.g. employee performance (at least [0186]; [0187]; [0196]), Otto fails to clearly articulate ranking the list of subscribed artifacts, e.g. incentives, as a result of the analysis
Incorporating a time delta function giving weight to a time span over which memory of past recognition transactions impact employee ROI for a given employee;
predicting which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization based on the output of the artificial intelligence subsystem and incorporating the time delta function to reduce weight over time of past recognition events. (bold emphasis added)
Although Otto describes determining compensation/incentives that will maximize a desired objective including performance of the employee ([0186]-[0187]; [0192]), Otto fails to explicitly recite “predicting” the compensation/incentive, Otto also fails to teach use of a “time delta function” in making the prediction
Qamar however, in analogous art of predicting remedial actions for employee ROI, e.g. retention, teaches: 
retrieving workforce data related to a plurality of employees within an organization from a database on the server of workforce information containing human resources information system (HRIS) data, management structure and organizational performance metrics; (bold emphasis added) ([0049] We now describe embodiments of the analysis technique. FIG. 1 presents a flow chart illustrating a method 100 for analyzing employee value and retention risk, which may be performed by a computer system (such as computer system 800 in FIG. 8). During operation, the computer system accesses, at a memory location, organization data for an organization (operation 110). For example, the computer system may access the organization data of a company via a data portal using a network (such as the Internet). Note that the organization data may include human-resources data and/or operations data. In particular, the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience attributes), and/or operations information of the organization (such as products or services that are fabricated or sold as a function of time).)
creating a set of associations between the workforce data and the recognition program usage data using a machine learning algorithm operating on the server for the targeted aspect of employee ROI selected by the employer; (bold emphasis added) (Qamar: [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors for retention, and a computer-program product (e.g., software) for use with the computer system are described. During this analysis technique, retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves. Then, clustering analysis is performed to determine natural groupings of Kaplan-Meier estimator curves. Note that the retention data may include, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities.; [0054]: The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights w.sub.i) using to calculate the performance metric and/or to determine the retention risk. Thus, variance decomposition may allow the number of factors in the organization data and/or the optional external data to be pruned to reduce the risk of over fitting.; [0151] Note that the generating may involve a panel method that accounts for correlations in the time samples. For example, the predictive model may include a time-variant component based on averages of the performance metric and the subset of the features and a time-invariant component based on deviations from the averages of the performance metric and the subset of the features.; [0161] Then, the computer system generates a predictive model that predicts the performance metric based on a subset of the features (operation 1512). This generating may involve a panel method that: accounts or controls for site, client and temporal effects (such as correlations); [0117] The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified.; [0113] Moreover, the computer system performs clustering analysis on the Kaplan-Meier estimator curves to determine natural groupings (operation 1014) of the Kaplan-Meier estimator curves for the set of potential predictors.; [0117] Thus, the analysis technique may: reduce noise in the results, allow underlying trends and associations in the retention data to be identified, and provides actionable feedback on trends in different subsets of the organization (such as different groups or employees that work for the same manager or supervisor).) 
engineering a plurality of engineered features capturing recognition traits of each of the plurality of employees within the organization; (Qamar: Fig. 10: “1016”; Fig. 11: “1122”; [0239] Furthermore, framework 2200 may build machine-learning predictive models through a hierarchical and systematic search and discovery of sensitive categorical predictors.; [0105] Additionally, the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value. Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors).; [0106] In some embodiments, the computer system determines remedial action to increase the retention probabilities based on the identified predictors for retention.;  [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors for retention, and a computer-program product (e.g., software) for use with the computer system are described. During this analysis technique, retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves. Then, clustering analysis is performed to determine natural groupings of Kaplan-Meier estimator curves. Note that the retention data may include, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities. Moreover, the predictors for retention in the set of potential predictors are identified based on the determined natural groupings.;  [0054] The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights w.sub.i) using to calculate the performance metric and/or to determine the retention risk. Thus, variance decomposition may allow the number of factors in the organization data and/or the optional external data to be pruned to reduce the risk of over fitting.; [0055] While the preceding discussion illustrated the use of variance decomposition, more generally a feature selection or a feature extraction technique (including a more general version of variance decomposition) may be used in operations 114 and/or 116 to assess the impact of different features on the overall quality of a predictive model, thereby allowing a subset of the features (or possible predictors) to be used in a predictive model. Thus, the specific embodiment of variance decomposition is used for purposes of illustration only, and one or more other feature selection or feature extraction techniques may be used. However, the use of such feature selection or feature extraction techniques in method 100 is optional. ; [0115] Next, the computer system identifies the predictors for retention of the individuals based on the determined natural groupings (operation 1016). For example, the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value (such as N-times the standard deviation of the retention data for either of two adjacent natural groupings, where N is an integer). In particular, the predictors may be identified based on the natural groupings calculated for different iterations of the clustering analysis for the different potential predictors (i.e., retention data for a given potential predictor may be clustered, and the operations may be repeated at least M times for a set of M potential predictors, and the resulting natural groupings may be used to identify the predictors). Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors).; [0117])
storing the plurality of engineered features in an engineered feature database, thereby capturing and storing relationships between past recognition events and HRIS data for the plurality of employees within the organization;  (Fig. 13-14: “1346” and “1348”; [0141]: As shown in FIG. 14, which presents a block diagram illustrating data structure 1400, this information may be stored in a data structure (such as a database or an another type of data structure) for subsequent analysis.; [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors Moreover, the predictors for retention in the set of potential predictors are identified based on the determined natural groupings.; [0111]: Note that the retention data may include human-resources data and/or operations data (and, more general, organization data of the organization).; [0008] describing organization/HR data and performance data used in the analysis; [0117] The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified.)
Incorporating a time delta function giving weight to a time span over which memory of past recognition transactions impact employee ROI for a given employee; (Qamar: [0113] Moreover, the computer system performs clustering analysis on the Kaplan-Meier estimator curves to determine natural groupings (operation 1014) of the Kaplan-Meier estimator curves for the set of potential predictors. Note that the clustering analysis may involve a modified k-means clustering based on an error metric that is other than Euclidean distance. For example, the error metric may include integrated area between a given pair of the Kaplan-Meier estimator curves. In some embodiments, the error metric is weighted more heavily towards earlier times (when the retention probability is higher) because there may be fewer data points (and thus larger uncertainty in the retention probability) for later times (and smaller retention probabilities). Furthermore, the clustering analysis may involve: expectation maximization clustering and/or density clustering. The clustering analysis may be repeated for each of the potential predictors and/or for each value of each of the potential predictors (for categorical data). Thus, in some embodiments operation 1012 is repeated multiple times for the potential predictors in the set of potential predictors. Consequently, the computer system may use parallel processing or a parallel computation architecture 
predicting which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization based on the output of the artificial intelligence subsystem and incorporating the time delta function to reduce weight over time of past recognition events. (bold emphasis added) (Qamar: [0106] In some embodiments, the computer system determines remedial action to increase the retention probabilities based on the identified predictors for retention.; [0113] Moreover, the computer system performs clustering analysis on the Kaplan-Meier estimator curves to determine natural groupings (operation 1014) of the Kaplan-Meier estimator curves for the set of potential predictors. Note that the clustering analysis may involve a modified k-means clustering based on an error metric that is other than Euclidean distance. For example, the error metric may include integrated area between a given pair of the Kaplan-Meier estimator curves. In some embodiments, the error metric is weighted more heavily towards earlier times (when the retention probability is higher) because there may be fewer data points (and thus larger uncertainty in the retention probability) for later times (and smaller retention probabilities).; [0114]-[0115]:  Next, the computer system identifies the predictors for retention of the individuals based on the determined natural groupings (operation 1016). ..Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors). [0116] In some embodiments, the computer system optionally determines remedial action to increase the retention probabilities (operation 1018) based on the identified predictors for retention. This remedial action may include organization changes (such as training of an employee or a supervisor, reassigning the employee to a different location or a different supervisor, a promotion, a change in title, changing the employee's work responsibility, changing the employee's supervisor, etc.) and/or incentives (such as compensation changes or financial incentives, e.g., a one-time bonus or a pay increase, and non-financial incentives, e.g., recognition among other employees). Note that financial incentives are expensive and may not be possible given limited resources. In addition, financial incentives may not accomplish the desired goal of retaining an employee. In particular, financial reward is but one component of employee compensation and, depending on the employee, other factors may be more important. Thus, once a minimum acceptable salary is obtained, further increases in salary may have diminished returns as a retention incentive. Moreover, different employees may be motivated by different types of incentives, such as recognition or a feeling of accomplishment. These effects may be identified using the analysis technique (and, therefore, taken into account) when determining the remedial action for a given individual. In some embodiments, determining the remedial action includes a cost-benefit analysis based on the expected efficacy of the remedial action (in terms of how much longer the given individual may remain with the organization in response to the remedial action). For example, the remedial action may be to offer additional training opportunities to an employee to help them improve their skills. This remedial action may cost $20,000, but may be predicted to keep the employee from leaving for several months, which may more than offset the incremental expense (thereby justifying the use of the remedial action).; [0117] The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified.;  Fig. 10: “1018”;  Fig. 11: “1132”; [0239]: Furthermore, framework 2200 may build machine-learning predictive models through a hierarchical and systematic search and discovery of sensitive categorical predictors.; [0243]; [0164])
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto’s “method” for determining recognition  based on the time delta and AI/ML analysis in view of Qamar in order to perform feature extraction methods to allow the number of factors in the analyzed data to be pruned to reduce the risk of over fitting and to determine the most useful predictors for use in determining remedial actions that increase retention, i.e. employee ROI, and the analysis techniques allowing for informed decisions by managers, identification of underlying trends and data associations, and providing actionable feedback and the discovery of sensitive categorical predictors allowing for continuous learning of workforce insights through predictive analytics and building of machine learning algorithms ([0054]; [0108]; [0115]; [0117]; [0239]) and provide an error metric to weight data based on accuracy/error thus providing better predictions [0113]  (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto and Qamar, as described above, in the same fields of determining incentive/recognition actions for employees and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto (at least [0134]; [0139]; [0186]-[0187]; [0196])  describing using artificial intelligence and genetic algorithms to optimize the selected compensation/incentive strategy to achieve a desired goal including maximizing employee performance based on historical success data and Qamar (at least: Fig. 10-11; [0054]-[0055]; [0116]-[0117]; [0058]) describing using the feature extraction and predictor identification for use in determining remedial actions, e.g. recognition or incentives, to improve employee retention based on various performance metrics and retention data including human resources and operations data [0111], the results of the combination were predictable (MPEP 2143 A).

Qamar fails to clearly teach:
Providing, from a store of available recognition artifacts maintained on a network-connected server, a list of available recognition artifacts to an employer for selection for inclusion in an employee recognition program;
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider operating the server by receipt of electronic inputs from a computer system operated by the employer, the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees; (bold emphasis added)
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects, the list of ROI aspects being maintained on the server and dynamically displayed to the employer and for selection among by the employer ;(bold emphasis added)
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added)  
Although Qamar describes predicting remedial actions that will have an effect on retention probabilities including determining the action based on a cost-benefit analysis based on the expected efficacy of the remedial action and clustering employees to determine incentive preferences [0116]-[0117], Qamar fails to teach ranking the determined action(s) or any categories of actions
using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of subscribed recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added)
Although Qamar describes predicting remedial actions that will have an effect on retention probabilities including determining the action based on a cost-benefit analysis based on the expected efficacy of the remedial action and clustering employees to determine incentive preferences [0116]-[0117], Qamar fails to teach ranking the determined action(s)
Wu however, in analogous art of gift recommendations, teaches: 
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added) ([0032] FIG. 5 is a simplified diagram illustrating a GUI 500 configured to present a list of gift categories 502 that most likely match the interests of the gift recipient according to an example embodiment.  ; [0013]- [0015] In some embodiments, the gift recommendation system may retrieve gender and age information of a gift recipient via a graphical user interface for example. The gift recommendation system then may automatically present a list of gift categories (or interests) selected from the organized set of historical transaction data based on the retrieved gender and age information of the gift recipient. The list of gift categories may have a predetermined number of categories. In some embodiments, the gift recommendation system may analyze the set of historical transaction data to determine the rank of the categories in the list of gift categories based on an entire item purchase amount of each gift category; [0058] In some embodiments, the data analyzation module 312 of the gift recommendation system 110 may analyze the set of historical transaction data in the data warehouse to determine the rank of the categories or interests in the presenting list of gift categories based on an entire item purchase amount of each gift category.; [0027] Thus, in virtue of the historical transaction and purchaser data maintained in the data warehouse 119, by mapping the above "Historical_Transaction" and "Buyer" tables, the data organization module 304 of the gift recommendation system 110 may obtain a list of ranked purchase categories associated with each purchaser group having the same age and gender. In such a way, each purchaser group is mapped to a list of ranked product (gift) categories. The organized historical transaction data may be used to recommend gifts to a user for a gift recipient.; Fig. 5)
using the plurality of engineered features in an artificial intelligence subsystem of the server trained using one or more machine learning algorithms to rank the list of subscribed recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added) (Wu: [0061] In some embodiments, once a gift category (or interest) is selected from the list of gift categories, the gift category item module 310 of the gift recommendation system 110 may present a list of gift items. In some embodiments, the gift recommendation system 110 may set a predetermined 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar’s “method” for predicting and selecting recognition artifacts that maximize a desired effect on employee ROI as described above, including determining types or classes of incentives that are particularly effective, including identifying compensation types, e.g. points based, that employees respond to more favorably (Otto: [0240]; [0069]), to clearly include ranking the categories based on their impact on targeted ROI and ranking the list of subscribed artifacts [e.g. from within the categories] by order of their predicted impact/effect on targeted ROI in view of Wu in order to more easily and accurately determine desirable gifts for recipients (Wu: [0002]; [0031]-[0032]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto/Qamar, as described above, with the ranking of available gifts and gift categories taught by Wu in the same field of determining recommended awards/gifts/incentives and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto (at least: [0139]-[0140]; [0186]-[0187]) describing selecting the incentive/compensation strategy determined to be most effective and maximizes the objective and testing multiple strategies to determine which is most effective in ensuring employee behavior compliance [0071] , further describing ranking data [0237] and determining types or classes of incentives that are particularly effective, including identifying compensation types, e.g. points based, that employees respond to more favorably (Otto: [0240]; [0069]), and Qamar [0172] describing ranking the feature subset based on predictive power and predicting remedial actions that will have an effect on retention probabilities including determining the action based on a cost-benefit analysis based on the expected efficacy of the remedial action and clustering employees to 

Wu fails to teach:
Providing, from a store of available recognition artifacts maintained on a network-connected server, a list of available recognition artifacts to an employer for selection for inclusion in an employee recognition program;
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider operating the server by receipt of electronic inputs from a computer system operated by the employer, the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees; (bold emphasis added)
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects, the list of ROI aspects being maintained on the server and dynamically displayed to the employer and for selection among by the employer ;(bold emphasis added)
Boss however, in analogous art of determining recommendations for improving targeted performance, teaches: 
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects, the list of ROI aspects being maintained on the server and dynamically displayed to the employer and for selection among by the employer ;(bold emphasis added) (Boss: [0054]: interactive feedback is enabled via an input device, in which a user may provide a priority for given business parameter.; [0055]: For example, a product manager of a software development entity may set a bias to achieve a particular goal and, through a device interface, may input and set parameters;  [0056] In one embodiment, a user, via an interface to the system described herein with respect to FIG. 3, may input desirous objective(s), e.g., maximize revenue or grow revenue by 5% points over next 12 months, and assign it a higher weight. In one embodiment, example KPI's may be listed and objective function  of the development teams customized and regularly updated recommendations via the dashboard on how to increase productivity of their teams. )
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar/ Wu’s “method” as described above including predicting recognition artifacts that maximize effect on a desired outcome, i.e. employee ROI, to clearly include determining an aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects selectable by an employer, e.g. selecting the desired outcome from a list of available outcomes, in view of Boss in order to provide efficient, automated maximization of productivity by continuously providing customized and targeted performance improvement and providing interactive feedback in the prioritizing of business parameters (Boss: Abstract; [0006]; [0054]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Otto/Qamar/ Wu, as described above, with the selection of KPIs to maximize from a list taught by Boss in the same field of making predictions or recommendations to improve employee ROI, including performance, retention, and productivity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto (at least [0186]-[0187]; [0134]) describing generating/selecting a desired outcome/objective to be maximized by implementing a determined compensation/incentive strategy based on AI/ML algorithms and historical success data and  Boss (Abstract;[0034]; [0036]; [0069];) describing continuously training machine learning algorithms with positive outcomes to correlate and learn important attributes that increase team productivity for use in a system that makes recommendations for ways to improve selected KPIs or productivity, recommendations including increasing salary [0060], the results of the combination were predictable (MPEP 2143 A).





Providing, from a store of available recognition artifacts maintained on a network-connected server, a list of available recognition artifacts to an employer for selection for inclusion in an employee recognition program;
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider operating the server by receipt of electronic inputs from a computer system operated by the employer, the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees; (bold emphasis added)
Creighton however, in analogous art of incentive programs, teaches: 
Providing, from a store of available recognition artifacts maintained on a network-connected server, a list of available recognition artifacts to an employer for selection for inclusion in an employee recognition program;
determining a list of subscribed recognition artifacts which the employer is willing to subscribe to from a third-party subscription provider operating the server by receipt of electronic inputs from a computer system operated by the employer, the list of acceptable recognition artifacts being derived from both tangible and electronic artifacts for delivery to employees; (bold emphasis added) (Creighton: [0030]:  By way of example, the incentive platform 103 may render a configuration interface to the application 105 accordingly for generating/designing the incentive program 119. Hence, the configuration interface may present various data entry fields, buttons, menus or the like for enabling the employer to select options for configuring the incentive program.; [0021]: In one embodiment, the incentive platform 103 may be implemented as a managed, hosted or cloud-based solution made available to employers and employees by way of a communication network, i.e., service provider network 109. By way of example, employers may register with the incentive platform 103 for enabling the management, procurement and execution of an incentive program based on the purchase of benefits or items offered as services 121.; [0123]: In FIG. 4D, the employer is presented with additional options for implementing an incentive program per the configuration interface 426. The options enable the employer to establish which services are to be offered as part of the defined incentive program along with the employees that are to be eligible for participation.; [0124]: Under this scenario, the employer is presented with a list of items 427 to be offered as part of the incentive program. The list of items 427 specify the different lottery ticket offerings available for purchase from the state lottery provider. In this case, the four different ticket types are listed, each of which may be selected via a checkbox (e.g., checkbox 429).;  Fig. 1, 4C-4E, 4G; [0013]) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar/Wu/Boss’ system and method(s) as described above, including predicting compensation/incentives to provide to maximize employee performance/ROI including providing compensation in the form of goods or services supplied by a third party, to include providing a list of available “artifacts” that the employer selects from and “subscribes” to for use in the recognition program and analysis in view of Creighton with the motivation to provide improved and convenient management and facilitation of employer desired and sponsored benefits to increase employee motivation ([0001]: Employers are continually challenged to provide benefits and incentives to their employees as a means of enhancing employee morale and increasing retention. One area of interest has been providing employees with programs to reward their involvement with the employer (e.g., a company). ; [0002]-[0003]; [0013]; [0017]-[0020]:  For the purpose of illustration, the incentive platform 103 may be offered as, or in connection with, an incentive program of the employer for motivating, rewarding or otherwise incentivizing employees.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Otto/Qamar/Wu/Boss’, as described above, with the employer selection of the artifacts to be used in the recognition/incentive program as taught by Creighton in the same field of employee incentive programs and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto describing the goods or services available being defined in a catalog or goal database and including items negotiated by employers with the vendor [0102] and third parties providing or subsidizing incentives [0241], Qamar ([0165]: Note that the analysis technique may be implemented by a third party (such as a separate company) that provides a service to the organization.), and Creighton (Abstract; [0013]; [0060]; [0072]) describing an incentive platform that allows employers to provide incentives to motivate employees including a any number or types of incentives/”artifacts” and evaluating the effectiveness of the incentive program using monitored ranking or feedback information, the results of the combination were predictable (MPEP 2143 A).


Claim 2,
Otto/Qamar/ Wu/Boss/Creighton teach all the limitations of parent claim 1 as described above. 
Otto further teaches: wherein the organization comprises all employees of an employer.  ([0069] To improve the ease with which the system can be set-up and modified, various rules can be grouped into "categories", with each category being assigned a category code. Future revisions could then be made at the category level, with each revision affecting one or more compensation offers that are stored within the database for the compensation data or rules. These systems could be managed locally, or could be managed remotely at a regional or central location. The data or employees at a first store may respond more favorably to a points-based compensation method while the employees at a second store may respond more favorably to cash-based compensations. These options could apply to individual employees, groups of employees, individual stores, groups of stores, etc. Further, certain attributes relating to individuals or to stores may be identified as being significant in affecting employee behavior compliance rates. Accordingly, the database may store these attributes, which may affect compensations offered to employees, either individually or collectively.)

Claim 3,
Otto/Qamar/ Wu/Boss/Creighton teach all the limitations of parent claim 1 as described above. 
Otto further teaches: wherein the organization comprises a sub-group of fewer than all employees of an employer. (Otto: [0069] These options could apply to individual employees, groups of employees, individual stores, groups of stores, etc. Further, certain attributes relating to individuals or to stores may be identified as being significant in affecting employee behavior compliance rates. Accordingly, the database may store these attributes, which may affect compensations offered to employees, either individually or collectively.; [0119]: Along with optimizing the compensation method for a single employee, feedback can be used to optimize the compensation method for an entire group of employees (e.g., an entire shift of employees at a quick-service restaurant), or for groups of stores within a franchise.; [0135] The strategy used to output compensation information may also be selected as a function of a transaction rate for an employee, or group of employees.; [0140]: Alternatively, the output strategy for an employee may be adjusted based on a success rate of another employee or a group of employees, or by another operational parameter, such as inventory reduction.; [0190] In one embodiment, the system groups employees according to parameters, such as parameters related to the desired behavior. For example, the parameters could include, but are not limited to POS station usage, presentation of an upsell offer, percentage of accepted upsell offers, or profit (or other operational parameter) associated with accepted upsell offers. The group parameters are applied to employees and the employees are placed in respective groups according to the convergence of employee parameters with the group parameters. For example, one cashier behaves like a group of other cashiers based on POS usage and other metrics and the system provides similar 


Claim 4,
Otto/Qamar/ Wu/Boss/Creighton teach all the limitations of parent claim 1 as described above. 
Otto/Qamar/ Wu/Boss fail to clearly articulate: wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.
Creighton however, in analogous art of incentive programs, clearly teaches: wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.  (Creighton: Fig. 4C-4E & 4G; [0122] After reviewing the options, the employer may select the provider of interest by way of a mouse click or touchscreen input. [0123]: In FIG. 4D, the employer is presented with additional options for implementing an incentive program per the configuration interface 426. The options enable the employer to establish which services are to be offered as part of the defined incentive program along with the employees that are to be eligible for participation.; [0124]: Under this scenario, the employer is presented with a list of items 427 to be offered as part of the incentive program. The list of items 427 specify the different lottery ticket offerings available for purchase from the state lottery provider. In this case, the four different ticket types are listed, each of which may be selected via a checkbox (e.g., checkbox 429).;  [0013]) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar/Wu/Boss’ system and method(s) as described above, including predicting compensation/incentives to provide to maximize employee performance/ROI including providing compensation in the form of goods or services supplied by a third party, to include determining the list of subscribed artifacts by identifying/selecting the artifacts from a more extensive list for use in the recognition program analysis in view of Creighton with the motivation to provide improved and convenient  ([0001]: Employers are continually challenged to provide benefits and incentives to their employees as a means of enhancing employee morale and increasing retention. One area of interest has been providing employees with programs to reward their involvement with the employer (e.g., a company). ; [0002]-[0003]; [0013]; [0017]-[0020]:  For the purpose of illustration, the incentive platform 103 may be offered as, or in connection with, an incentive program of the employer for motivating, rewarding or otherwise incentivizing employees.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Otto/Qamar/Wu/Boss’, as described above, with the employer selection of the artifacts from a more extensive list of available providers and services to be used in the recognition/incentive program as taught by Creighton in the same field of employee incentive programs and analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto describing the goods or services available being defined in a catalog or goal database and including items negotiated by employers with the vendor [0102], third parties providing or subsidizing incentives [0241], and ([0196]; [0265]) describing selecting the best compensation/incentive strategy from available incentives, Qamar [0136] describing accessing from predetermined remedial action a determined remedial action to provide based on the prediction that it will increase retention, and Creighton (Abstract; [0013]; [0060]; [0072]) describing an incentive platform that allows employers to provide incentives to motivate employees including a any number or types of incentives/”artifacts” and evaluating the effectiveness of the incentive program using monitored ranking or feedback information, the results of the combination were predictable (MPEP 2143 A).

Claim 6,
Otto/Qamar/ Wu/Boss/Creighton teach all the limitations of parent claim 1 as described above. 
Otto fails to clearly teach: further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program.  

 further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program. (Qamar: [0058] Furthermore, the computer system provides a retention suggestion and an associated cost-benefit analysis for the employee (operation 120), where the cost-benefit analysis includes an expense associated with the retention suggestion and an estimated incremental retention time in response to the retention suggestion. For example, the retention suggestion may be to offer additional training opportunities to the employee to help them improve their skills. Thus retention suggestion may cost $20,000, but may be predicted to keep the employee from leaving for several months, which may more than offset the incremental expense (thereby justifying the use of the retention suggestion). More generally, the retention suggestion may include an action that may keep the employee from leaving (such as: a one-time bonus, a pay increase, a promotion, a change in title, a change in work responsibility, additional training, changing the employee's supervisor, recognition among other employees, etc.). The retention suggestion and/or the cost-benefit analysis may be provided to the manager or the supervisor of the employee in the organization, and/or to the representative of human resources for the organization.; [0007] The disclosed embodiments relate to a computer system that analyzes employee value and retention risk. During operation, the computer system accesses, at a memory location, organization data for an organization. Then, the computer system calculates a performance metric for an employee based on the organization data. Moreover, the computer system determines retention risk for the employee based on the organization data. Next, the computer system provides the calculated performance metric and the determined retention risk. Furthermore, the computer system provides a retention suggestion and an associated cost-benefit analysis for the employee, where the cost-benefit analysis includes an expense associated with the retention suggestion and an estimated incremental retention time in response to the retention suggestion.; [0074] Alternatively, by right-clicking on or touching a data point in user interface 300 (FIG. 3) (or by selecting the data point for an employee and activating a `retention` icon), and then selecting a `retention` option, may result in the display of one or more retention suggestions 610 (FIG. 6) and an associated cost-benefit analysis 612 (FIG. 6) for the employee. This is shown in FIG. 6, which presents a drawing of a user interface 600. Note that the one or more retention suggestions 610 may be ordered or ranked. This information may determining the remedial action includes a cost-benefit analysis based on the expected efficacy of the remedial action (in terms of how much longer the given individual may remain with the organization in response to the remedial action).)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto’s “method” for determining recognition artifacts, e.g. compensation or incentives, for employees having a maximizing effect on a desired outcome, e.g. employee performance, based on artificial intelligence and feedback of success of previously implemented compensation/incentive strategies, as described above, to further include providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program in view of Qamar in order to perform feature extraction methods to allow the number of factors in the analyzed data to be pruned to reduce the risk of over fitting and to determine the most useful predictors for use in determining remedial actions and the analysis techniques allowing for informed decisions by managers, identification of underlying trends and data associations, and providing actionable feedback and the discovery of sensitive categorical predictors allowing for continuous learning of workforce insights through predictive analytics and building of machine learning algorithms ([0054]; [0108]; [0115]; [0117]; [0239]) and further in order to provide managers with information to make informed decisions about managing the employees of the organization, thereby allowing the organization to reduce attrition and the associated retention cost. (Qamar: [0059]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto and Qamar, as described above, in the same fields of determining incentive/recognition actions for employees and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced 

Claim 19,
Otto/Qamar/Wu/Boss/Creighton teach all the elements of parent claim 1 as described above. 
Otto further teaches: further comprising receiving selection of a tangible recognition artifact and executing instructions to cause a tangible recognition artifact to be printed on site of the employer for distribution using a printer at the site of the employer.  ([0122]: Once a compensation associated with an upsell is determined at step 14, computer 22 outputs information about the compensation at step 16. This information will typically be output to the employee, but may also be output to another person or people, such as the employee's manager or co-workers. The compensation information may be output using different types of output devices as output devices 32A, 32B, 32C in FIG. 2A, or 46A, 46B, 46C in FIG. 2B. Computer system 20 or 40 may use any combination of these output devices. …The output device could also include a printer such as a dot-matrix printer, a ribbon printer, an inkjet printer, a laser printer, or a thermal printer. For example, the POS terminal could include a ribbon printer for printing out a list of possible upsells which could be offered along with a customer's regular purchases, and their associated compensations, and the employee could then select an upsell from this list for presentation to the customer.)

Claim 20,
Otto/Qamar/Wu/Boss/Creighton teach all the elements of parent claim 1 as described above. 
Otto further teaches: further comprising receiving selection of an intangible recognition artifact and executing instructions to cause an audio device of an employer announcement system to produce and audible announcement.  (Otto: [0122] Once a compensation associated with an upsell is determined at step 14, computer 22 outputs information about the compensation at step 16. This information will typically be output to the employee, but may also be output to another person or people, such as the employee's manager or co-workers. The compensation information may be output using different types of output devices as output devices 32A, 32B, 32C in FIG. 2A, or 46A, 46B, 46C in FIG. 2B. Computer system 20 or 40 may use any combination of these output devices….The output device could also include an audio speaker such as a set of headphones, an earphone, a telephone, a public address system, a beeper, a pager, or a wearable computer equipped with an audio output. For example, an employee could wear an earphone that outputs a synthesized electronic voice that indicates the cumulative amount of compensation that he has earned so far on a given day. ; [0123]: For example, a public address system can be used to output compensation information to a group of employees, and can provide compensation information about a team of employees or a single employee (e.g., to announce that a certain employee achieved his monthly goal of successfully completing 3000 upsells).; [0109] The compensation associated with an upsell can also be provided in the form of employee recognition, which can be provided in addition to or as a substitute for other forms of compensation. For example, an employee who successfully completes the most upsells in a given month may be recognized for this achievement via a company-wide announcement concerning the employee (e.g., by being pictured on an "employee-of-the-month" poster, or by sending a message displayed on each POS terminal), by receiving an achievement token (e.g., a badge or a pin), or by being promoted to a higher position.)

Claim 21,
Otto/Qamar/Wu/Boss/Creighton teach all the elements of parent claim 1 as described above including the analysis and ranking of recognition artifacts/categories that maximize desired ROI. Otto fails to teach performing the analysis in parallel, i.e. performing the separate analysis/ranking for each ROI/desired outcome in parallel.  
Qamar however further teaches: wherein the server comprises a plurality of artificial intelligence subsystems configured to process in parallel separate aspects of maximizing employee ROI whereby the server generates a ranking of recognition categories maintained separately to permit comparative consideration of each aspect of maximizing employee ROI. (Qamar: [0113]:The clustering analysis may be repeated for each of the potential predictors and/or for each value of each of the potential predictors (for categorical data). Thus, in some embodiments operation 1012 is repeated multiple times for the potential predictors in the set of potential predictors. Consequently, the computer system may use parallel processing or a parallel computation architecture during at least a portion of the analysis technique.; [0131]: Note that the calculations in the analysis technique may be implemented using matrices, and (as discussed previously) the calculations in the clustering analysis may be performed by the computer system in parallel. This may allow results to be obtained even for a large number of different values for the potential predictors (and, thus, a large number of instances of the clustering analysis).; [0015]: The present disclosure also includes computer-based techniques for performing calculations. Some embodiments of the present disclosure relate to a computer-based technique for performing calculations efficiently using a parallel-processing architecture.;  [0241]: As noted previously, framework 2200 may implement a map-reduce parallelization architecture that allows the cluster to generate partial results for different portions of the received organization data (such as those corresponding to particular individuals), and then to combine these partial results to obtain the desired results for the set of calculations.; [0238]:In an exemplary embodiment, some or all of the preceding operations performed by the computer system are performed in parallel using a cluster of computers at one or more locations that implement a map-reduce parallelization when computing the set of calculations.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto’s “method” for determining recognition artifacts for employees having a maximizing effect on a desired outcome, e.g. employee performance, and determining types or classes of incentives that are particularly effective (Otto: [0240]; [0069]), as described above, to include processing in parallel the separate aspects of maximizing ROI whereby the rankings are maintained separately for each aspect, i.e. in parallel separately performing the analysis/ranking for each ROI/desired outcome, in view of Qamar in order to provide efficient, scalable, and massively parallel calculations (Qamar: [0015]: The present disclosure also includes computer-based techniques for performing calculations. Some embodiments of the present disclosure relate to a computer-based technique for performing calculations efficiently using a parallel-processing architecture.; [0238]: to provide efficient, scalable, and massively parallel calculations ; [0250]: The massively parallel approach described here, however, performs these calculations needed to build tens of thousands of models successfully in a matter of a few hours) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto and Qamar, as described above, in the same fields of determining incentive/recognition actions for employees and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto (at least [0134]; [0139]; [0186]-[0187]; [0196])  describing using artificial intelligence and genetic algorithms to optimize the selected compensation/incentive strategy to achieve a desired goal including maximizing employee performance based on historical success data and Qamar (at least: Fig. 10-11; [0054]-[0055]; [0116]-[0117]; [0058]) describing using the feature extraction and predictor identification for use in determining remedial actions, e.g. recognition or incentives, to improve employee retention based on various performance metrics and retention data including human resources and operations data [0111], the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150242793 A1 describing optimization of gamification mechanics for workforce motivation including calculating indices in a parallel process 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0017]: “The announcement may be accomplished by any conventional aural or visual means, such as public address announcements and video displays.”
        2 [0046]: “It is further contemplated that web server 22 would be connected, directly, indirectly, or through known networking means, to printing system 24. Using known printing and processing techniques, the printing system 24 would be capable of printing a high volume of gift-grams”
        3 [0057]: Feedback relating to an evaluation can be presented on a display associated with an interactive device, printed on hardcopy, communicated with digital audio, video stream other known communications means
        4 E.g: Spec: [0025]: In some instances, the available recognition products include intangible recognition products such as electronic recognition products or artifacts.; [0052]
        5 Examiner notes that under the BRI of the claim the obtaining of usage data including “reasons for recognition” includes data indicating why recognition or compensation was provided which includes the historical behavior compliance and upsell success rates data associated with particular compensation/incentives (i.e. successful upsells are the “reasons” why employees were compensated) taught by Otto